



GIBRALTAR INDUSTRIES, INC. 
2018 EQUITY INCENTIVE PLAN


Award of Restricted Units


THIS AWARD made to [EMPLOYEE NAME] (the “Recipient”) as of [GRANT DATE].
Recitals:
            Effective as of May 4, 2018, Gibraltar Industries, Inc. (the
Company) adopted an equity based incentive plan known as the Gibraltar
Industries, Inc. 2018 Equity Incentive Plan (the “Plan”). The Plan provides that
the terms and conditions of each Award are to be specified in a written
instrument. 
Grant of Award:
            NOW, THEREFORE, the Company hereby grants to the Recipient [NUMBER
OF RESTRICTED UNITS] Restricted Units on the following terms and conditions: 
1.    Award of Restricted Units.  Subject to the terms and conditions of this
Award instrument (“Instrument”), the Recipient is hereby granted an Award of
that number of Restricted Units which is set forth at the beginning of this
Instrument.  Any reference in this Instrument to Restricted Units shall be
deemed to refer only to the Restricted Units granted pursuant to the Award
reflected in this Instrument together with any Dividend Equivalent Units
attributable to such Restricted Units and any additional Restricted Units
credited to the Recipient with respect to the Restricted Units referred to above
pursuant to the anti-dilution provisions of the Plan.
2.    Restriction on Transfer.  As contemplated by Section 5.02 of the Plan,
except as set forth in Section 3, Section 4 and Section 6 below, the Restricted
Units shall not be sold, assigned, transferred (other than a transfer to the
Recipient’s Beneficiary occurring by reason of the Recipient’s Death), made the
subject of a gift, or otherwise disposed of, mortgaged, pledged or otherwise
encumbered by the Recipient, voluntarily or by operation of law.
3.    Lapse of Restrictions; Expiration of Restricted Period.  The Restrictions
on the Restricted Units awarded pursuant to this Instrument shall lapse and the
Restricted Period with respect to such Restricted Units shall end in accordance
with a vesting schedule which is established by the Committee in connection with
the issuance of this Award. The vesting schedule established by the Committee
may provide that the Restrictions on all of the Restricted Units provided for by
this Award will lapse on a specified date or that, on specified dates, the
Restrictions with respect to a specified portion of the total number of
Restricted Units which have been granted pursuant to this Award will lapse.
Concurrently with the issuance of this Award, the vesting schedule will be
provided to the Recipient in writing.
4.    Lapse of Restrictions Upon Certain Terminations of Employment.
Notwithstanding any provisions of Section 5.06 of the Plan to the contrary, if
the Recipient’s employment with the Company is terminated as a result of the
Recipient’s death or as a result of the Recipient’s Disability, the Restrictions
on any Restricted Units granted pursuant to this Award which have not lapsed as
of the date the Recipient’s employment is so terminated (as determined pursuant
to the vesting schedule) shall lapse on the earlier of: (a) the end of the six
(6) month period which begins on the first day following the date the
Recipient’s employment is terminated; and (b) the date of the Recipient’s death.
5.    Forfeiture of Restricted Units Upon Certain Terminations of Employment. If
the Recipient’s employment with the Company is terminated prior to the date a
Change in Control occurs and the termination of the Recipient’s employment
occurs for any reason other than the Recipient’s death or as a result of the
Recipient’s Disability, any Restricted Units credited to the bookkeeping account
established for the Recipient in connection with this Award as to which the
Restrictions have not lapsed (as determined pursuant to the vesting schedule)
shall be forfeited as of the date the Recipient’s employment is so terminated.
6.    Lapse of Restrictions Upon a Change in Control. As provided for by Article
9 of the Plan, upon the occurrence of a Change in Control, the Restrictions on
any Restricted Units granted pursuant to this Award which have not lapsed (as
determined pursuant to the vesting schedule) shall lapse on the date the Change
in Control occurs provided that: (a) the Recipient’s employment with the Company
or any subsidiary of the Company by whom the Recipient is employed is terminated
on the date the Change in Control occurs; or (b) in connection with the Change
in Control, the Acquiror does not agree to assume the obligations of the Company
under this Award and does not issue an Alternative Award.
7.    Form of Payment.  Except as otherwise provided by Article 9 of the Plan,
upon the lapse of the Restrictions on any Restricted Units contained in this
Award, the Company shall issue to the Recipient a stock certificate representing
the number of Shares of Common Stock represented by such Restricted Units (and
related Dividend Equivalent Units) with respect to which the Restrictions have
lapsed, together with cash equal to the Fair Market Value, determined as of the
date the Restrictions have lapsed, of any fractional Restricted Unit as to which
the Restrictions have lapsed.
8.    Applicability of the Plan.  Except as otherwise provided by this
Instrument, the terms of the Plan shall apply to the Award described in this
Instrument and the rights of the Recipient with respect to such Award.  This
Instrument, together with the Plan, contains all the terms and conditions of the
Award described herein and the rights of the Recipient with respect to such
Award.
9.    Notices.  Any notices or other communications given in connection with
this Agreement shall be mailed, and shall be sent by registered or certified
mail, return receipt requested, to the indicated address as follows:
If to the Company:
Gibraltar Industries, Inc.
3556 Lake Shore Road
P.O. Box 2028
Buffalo, New York 14219
Attn: Corporate Secretary
If to the Recipient:
 
 
or to such changed address as to which either party has given notice to the
other party in accordance with this Section 9.  All notices shall be deemed
given when so mailed, except that a notice of a change of address shall be
deemed given when received.
10.    Defined Terms.  Capitalized terms used but not otherwise defined herein
shall have the meaning provided to such terms by the Plan. 
IN WITNESS WHEREOF, this Award Instrument has been executed on and as of the
issue date set forth above.
 
                                                                       
GIBRALTAR INDUSTRIES, INC.
 
                                                                        By:
______________________________ 



